This is a petition in this court for a writ of certiorari to review a certain order made by the respondent, the superior court, and also for a writ of mandate to compel the issuance of an execution for costs. An alternative writ of mandate was issued.
The matters here involved grow out of a certain action entitledSan Francisco Savings Union v. E.B. Long and others, in which a certain judgment was entered in the superior court which, upon appeal, was reversed by this court. (See San Francisco Sav. Unionv. Long, 123 Cal. 107.) That was an action of interpleader brought by the plaintiff therein to have sundry claimants to a deposit in the bank of plaintiff litigate among themselves, and have determined to whom the money should be paid. In the trial court in that action the defendants therein made no objection to the right of plaintiff to commence the action, but appeared and set out their respective rights as against each other, "and upon this state of facts the interlocutory decree was entered, and the plaintiff, having deposited the money in court, was dismissed from the case." (San Francisco Sav. Union v. Long, supra.)
Thereupon the defendants in that action litigated their respective rights to the money, and a judgment having been entered in favor of some of them and against others, those who were defeated appealed to this court. The order of this court was: "The judgment is reversed and the cause remanded for a new trial in accordance with this opinion." The clerk of this court entered judgment in accordance with the direction of this court and inserted in the judgment, "Appellants to recover costs of appeal herein." When the remittitur went down the petitioners herein, who were the appellants in said action, sought to have an execution for costs issued against the San Francisco Savings Union, which was the interpleader in said action. The superior court made an order restraining the issuance of such an execution, and the clerk of said court refused to issue such an execution. The purpose of this present *Page 688 
proceeding is to review and annul the order of the superior court restraining execution, and to compel the clerk by mandate to issue an execution. It is quite apparent that the Savings Union having been dismissed from the case in the court below, and that action having been approved here, the judgment for costs does not run against said San Francisco Savings Union, and the petitioners here, as the appellants in said case, have no right to an execution against said Savings Union.
The alternative writ of mandate is discharged, and the petition for certiorari is denied.